DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97 except for US parents # 0237204, 0323723 and 0170560. These three references listed were crossed out since there are no such US parents. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 7 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2015/0241231, US 2004/0043774 and US 7,383,043. 
The improvement comprises:

allowing the user to select manually or automatically finding the vehicle in which the user is travelling from a predetermined set of vehicles using the mobile device (Fig.2A Step 222 and para.178 and 408, where the user of mobile device 105 is likely traveling in a car which often follows such an acceleration/deceleration pattern and For example, if Device A is in Vehicle A and constantly receives Sync Signals from the transmitter in Vehicle an approximately every 5 seconds and then Vehicle B, which is travelling in close proximity to close to Vehicle A.); characterized in that
receiving information of the connected cell tower in the form of a cell tower-id (para.292, 293, 296 and 297);
determining the location of the connected cell tower by mapping the received cell tower-id with the locations of the relevant cell towers (para.297-298, where using an error minimization technique to calculate the location of the device based on the respective locations of each of the cell towers perceived with or without using the RSSIs of such cell towers); and
determining the real-time location of the vehicle based on the location of the connected cell tower (para.533, 870, 896, 970, where in certain implementations a mobile device determined to be used within a vehicle (e.g., a car, truck, bus, train) by a user determined to be driver (or 

US 7,383,043 teaches a method for determining real-time location of a vehicle using a mobile device (lines 65-67 of Column 2 to lines 1-3 of Column 3 , lines 26-32 of Column 10); 
determining the location of the connected cell tower by mapping the received cell tower-id with the stored locations of the relevant cell towers (lines 22-31 of Column 2 ); 
comparing the positional time series data of the user with positional time series data of the vehicle to determine if the user is travelling inside the vehicle, using the positional time series data of the user classified inside the vehicle to extend the positional time series data of the vehicle, and thereby update the real time location of the vehicle, providing the real time location of the vehicle to the mobile device of people outside the vehicle via internet (lines 57-67 of Column 4 to lines 1-15 of Column 5).

US 2004/0043774 teaches a client (Fig.1 element 118 and para.36) checks in steps 200 to 204 (Fig.2 and para.36) 
whether location information has been received from the server (Fig.1 element 116 and para.36) or not (Fig.2 step 200), 

At this time, step 210 (Fig.2) is performed if the location information has been received from the server 116 (Fig.2 step 200), 
step 206 (Fig.2) is performed if it is time to periodically inquire about a subscriber's state (Fig.2 step 202), and step 212 (Fig.2) is performed if an inquiry about an appointed subscriber's state has been requested from a user (Fig.2 step 204).

With regard Claim 1, US 2015/0241231 in view of US 7,383,043 and further in view of US 2004/0043774 fails to teach the limitation of "storing the set of predetermined vehicles along with the route information for each vehicle in the mobile device; collecting and storing location of plurality of relevant cell towers in the mobile device; and projecting the location of the connected cell tower onto the selected route and visually displaying on the mobile device;" as recited in claim 1.

With regard Claim 7, US 2015/0241231 in view of US 7,383,043 and further in view of US 2004/0043774 fails to teach the limitation of "converting the connected cell tower information from a candidate user to a positional time series data; representing the real-time location of the vehicle as another positional time series data, comparing the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2015/0241231 and US 2004/0043774 are cited because they are put pertinent to the mobile device identification, and, in particular, to computer-implemented systems and methods for mobile device context aware determinations. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633